FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10610

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00427-HDM

  v.
                                                 MEMORANDUM *
JOSE LUIS RIVERA-CARBAJAL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jose Luis Rivera-Carbajal appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivera-Carbajal argues that the district court erred procedurally by failing to

consider his arguments in mitigation and by failing to explain adequately its

reasons for declining to vary from the advisory Sentencing Guidelines range in

light of those arguments. We review for plain error, see United States v. Sylvester

Norman Knows His Gun, III, 438 F.3d 913, 918 (9th Cir. 2006), and find none.

The record reflects that the court considered the 18 U.S.C. § 3553(a) sentencing

factors, including Rivera-Carbajal’s arguments in mitigation, and explained that a

variance from the advisory Sentencing Guidelines range was unwarranted in light

of Rivera-Carbajal’s history, particularly his history of domestic violence. No

more was required. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Rivera-Carbajal further contends that his sentence is substantively

unreasonable. We review for abuse of discretion. See Gall v. United States, 552

U.S. 38, 51 (2007). The 51-month sentence at the low end of the undisputed

advisory Sentencing Guidelines range is substantively reasonable in light of the

totality of the circumstances and the section 3553(a) factors. See id.

      AFFIRMED.




                                          2                                     12-10610